DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2020 has been entered.
Election/Restrictions
Newly submitted claim 34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: current claim 34 (new) is directed to different features from elected Group I (original claims 1-10). The new claim is directed to establishing first and second heart rate thresholds, a controllable device, generating control signals, and transmitting the control signals, which is directed to programming and communications features in a different field of consideration and search from the elected claims. The original claims of Group I are independent and distinct from new claim 34 because all original claims require directing an appliance (and not any controllable device without limit) to change an operating condition based on a biometric parameter value crossing a predetermined threshold, with emphasis on monitoring the biometric parameter information. The non-elected claims of Group II (original claims 11-20) are directed to the communication features and executable instructions for altering an operating condition of an appliance. As .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 34 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Response to Arguments
Applicant's arguments, see Applicant arguments/remarks filed 07/07/2020, with respect to the rejection(s) of claims 1, 21-26, and 29-33 under 35 USC 103, in view of the combination of Almen and Nishitani, have been fully considered and are persuasive to overcome the previous rejection, since the claims have been amended to now recite first and second heart rate thresholds that are each above a heart rate indicating sleep. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Almen, Nishitani, and Kullok et al (US 2003/0068605 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 21-26, and 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Almen (US 2005/0177051 A1, hereinafter “Almen”, previously cited) in view of Nishitani (US 2001/0015123, hereinafter “Nishitani”, previously cited), and in further view of Kullok et al (US 2003/0068605 A1, hereinafter “Kullok”).
Regarding claim 1, Almen shows a method employing a wrist worn device 10 comprising a wearable heart rate monitor 42 to detect a heart rate of a user wearing the monitor (Figs. 1-2, 21; para. 0008; 0045-0048); comprising a program executable by the device (para. 0045 and 0050 describing executable programming), including a first wireless communication between the heart rate monitor and a user device for communicating heart rate information from the wearable device 10 (Fig. 1) as processed (para. 0088) to a user device that Examiner considers to be the home control system (para. 0101), which comprises a second wireless communication between the home control system (the user device including a processor of the home control system) and the home appliances (including power control of the home appliances so that Examiner considers a home appliance to be a power control unit) (para. 0101). Almen shows that the user is able to set a threshold with the processor of the heart rate monitor (para. 0088) to determine if the heart rate information communicated from the wearable monitor indicates 
Almen shows that the user device and power control unit are responsive to the monitored heart rate to control signals received via the wireless receiver to control the operations of a light fixture and other typical appliances within a home (para. 0048, 0101), but lacks explicitly showing wherein the power provided alters the amount of light based on the detected change in heart rate information, and that the change in heart rate was an intentional change in heart rate. Regarding the intentional change in heart rate, under the broadest reasonable interpretation, an intentional change can include change induced by the system or even the user performing a physical activity (para. 0102, monitoring change in physical activity), which comprises intentionally changing the heart rate for what the user is doing. Thus, a change in activity and motion of a user, while the user is awake and performing an activity, KSR, the Federal Circuit found that it would have been obvious to combine the two embodiments since the combination was simply a Boston Scientific v. Cordis (Fed. Cir. 2009). Since Nishitani teaches the capability of changing a light pattern that includes brightness, including dimming, based on sensed information to visually convey said sensed information, then there is motivation to modify the LED to include these features in response to sensed information, for the purpose of providing further visual information of the sensed information.
Based on the above combination of Nishitani’s teaching, that intentional user activity causes intentional change of heart rate, which controls light output (including light pattern and also brightness/dimming as discussed in the combination above), it would have been obvious to one of ordinary skill in the art at the time the invention was made that an intentional user activity having a heart rate that is changed from another intentional user activity shows an intentional change in heart rate which thus causes direct control of the appliances in the smart home in response to user in those activity states, so that such intentional heart rate changes of the user having known altered heart rates would dynamically interact with the home appliances for purposeful operation of said appliances, including providing a visual indication that the dynamic control is occurring, such as control of the lights of the appliances of the smart home. Thus the modification of Almen in view of Nishitani's combined teaching would improve the smart home with the purpose of dynamically interacting with the user's heart rate changes to customize the operation of the appliances to the user, including brightening or dimming a light in response to a predetermined incremental increase or decrease, respectively, of a user’s heart rate.  The combination thus shows adjusting the lighting pattern/brightness of the appliances of 
The combination of Almen and Nishitani renders obvious the claimed feature of controlling device operations based on a monitored heart rate of the user. Each of Almen and Nishitani teaches that heart rate changes based on user activity. The combination lacks explicitly teaching that the intentional changes in heart rate, as shown by the changes in user activity, are indicated by at least first and second heart rate thresholds each above a heart rate indicating sleep. As discussed by each of Almen and Nishitani, the heart rates include sleep and non-sleep activities, so that changes in heart rate show changes in heart rate indicating sleep and non-sleep states of the user, including variations in heart rate, as taught by Nishitani as cited above. Kullok teaches that it is known in the art to correlate user activity and heart rate patterns as thresholds (para. 0192), including heart rate variability thresholds (para. 0312, 0315), and to use these thresholds as a means of monitoring seemingly imperceptible changes in a user’s conscious, non-asleep state (Fig. 11, whole chart, para. 0293-0304, which describes programming thresholds, including heart rate thresholds, for monitoring) in order to change operations to a program (Fig. 12A, “1204” and “1214”), so that the heart rate variability can be correlated in a feedback loop (para. 0392) to alter motor control of the user (para. 0039-0043), by controlling movement modules (para. 0262-0263) to improve user function. Although Kullok’s invention uses heart rate thresholds to alter user motor functions, Kullok is relied upon to teach that heart rate changes, while awake, are usable to communicate with a program to alter an operating state or function. Examiner relies upon Kullok to teach that broadly it is 

Regarding claim 29, the combination of Almen, Nishitani, and Kullok renders obvious the invention of claim 1 above. As previously discussed, Almen shows that the control of home appliances includes control of lights of the home (para. 0048), which includes lamps and other commonly known lighting implements of the home.
Regarding claims 21, 25, 26, 30, and 31, as discussed above in the rejection to claim 1, Almen shows a method of providing a wrist worn device 10 comprising a wearable heart rate monitor 42 for detecting a heart rate of a user wearing the monitor, and wherein the wrist worn device is remote from and in wireless communication with a user device comprising 

Regarding claims 22, 32, and 33, as discussed above in the rejection to claim 1, Almen shows a first wireless communication between the wearable heart rate monitor to communicate heart rate information to the user device (the home control system), and the user device has a second wireless communication with the media device to alter the state of the media device based on the heart rate (the intentional change in heart rate as discussed in the modification in view of Nishitani and Kullok above). As discussed in the modification in view of Nishitani above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have directly controlled the appliances in the smart home in response to intentional heart rate changes of the user, such as when the user is performing a physical activity known to alter the heart rate, as taught by Nishitani, for the purpose of dynamically interacting with the user's heart rate changes to customize the operation of the appliances to the user, including altering operation and signal delivery of the appliances.  And it would have been obvious in view of Kullok to set predetermined heart rate variability thresholds that are at 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792